              Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.1 Page 1 of 8
AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COUR
                                                                        forthe
                                                            Southern District of California

              In the Matter of the Search of                               )
          (Briefly describe the property to be searched                    )
           or identify the person by name and address)                     )        Case No.1
 PME #EL 641296814 US addressed to "barry suttles,                         )
 4567 Rockbridge Road, #1831, Pine lake GA 30072"                          )
                                                                           )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJUJer!Ji. to be. searched and give its location):
  ::>ee :Attacnment A


located in the               Southern                 District of _____C_a_h_·fo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

  See Attachment B

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  r£ evidence of a crime;
                  r£ contraband, fruits of crime, or other items illegally possessed;
                  ~property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                           Offense Description
         Title 21, United States Code,                 Distribution of Controlled Substances, Unlawful Use of Communications Facility,
         Sections 841 (a)(1 ), 843(b),                 Conspiracy
         and 846
           The application is based on these facts:
         See attached Affidavit of U.S. Postal Inspector A.Sprague

            ~ Continued on the attached sheet.
            O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                       , US Postal Inspector
                                                                                                 Printed name and title

 Sworn to before me and signed in my presence.


 Date:     ft2/411(("
 City and state: San Diego, California                                           HON. BARBARA L. MAJOR, U.S. Magistrate Judge
                                                                                                  Printed name and title
      Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.2 Page 2 of 8



 1                           AFFIDAVIT FOR SEARCH WARRANT
 2         I, A. Sprague, being duly sworn, hereby depose and state:
 3                                       BACKGROUND
 4         1.     I am a U.S. Postal Inspector for the United States Postal Inspection Service
 5 ("USPIS"), and a "federal law enforcement officer" as that term is defined by Fed. R. Crim.
 6 P. 4l(a)(2)(C). I am empowered by law to conduct investigations of, and to make arrests
 7 for, offenses enumerated in 18 U.S.C. § 3061.
 8         2.     I have been employed as a Postal Inspector since January 2006. From January
 9 2006 through April 2006, I attended the Basic Postal Inspector Academy. I was initially
10 assigned to the Mail Theft Team. Beginning in June 2015, I was assigned to the Prohibitive
11 Mailings Illegal Narcotics Team.        During my employment with the USPIS, I have
12 experience with various investigative techniques, including: 1) functioning as a
13 surveillance agent and observing and recording movements of persons suspected of
14 trafficking drugs; 2) interviewing cooperating individuals and informants regarding the
15 illegal trafficking of drugs and the distribution of monies and assets derived from the illegal
16 trafficking of drugs; 3) serving as a case agent, which entails supervising specific drug
17 trafficking investigations; and 4) executing arrest warrants, search warrants, consent
18 searches, Fourth Amendment waiver searches, and participating in arrests of drug
19 traffickers.     I have had formal training and experience in controlled substance
20 investigations, and I have become familiar with the manner in which controlled substances
21   are packaged, marketed, cultivated, manufactured and consumed.
22         3.     My current duties include investigating violations of the federal Controlled
23 Substance Act and related offenses. I have also had training regarding the investigation of
24 individuals who use the U.S. mail to transport controlled substances and proceeds from
25 their sale, and who use Postal Money Orders to launder the proceeds. In the course of my
26 employment, I have investigated illicit controlled substance trafficking in San Diego and
27 surrounding areas. I have made numerous arrests for violations of the controlled substance
28 laws. These investigations and arrests involved: (1) unlawful importation, exportation,
     Affidavit for Search Warrant          Page 1 ofS
      Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.3 Page 3 of 8



 1 possession with intent to distribute the following controlled substances; methamphetamine,
 2 cocaine, marijuana, and heroin; (2) the laundering of narcotic proceeds and monetary
 3 instruments derived from narcotics activities; and (3) conspiracies associated with
 4 controlled substances offenses. These investigations have involved debriefing defendants,
 5 witnesses and informants, conducting surveillance, executing search warrants, seizing
 6 narcotics and narcotics-related assets, and making arrests for narcotics-related offenses.
 7
                                    PURPOSE OF AFFIDAVIT
 8
           4.      I submit this affidavit in support of an application for a search warrant for the
 9
     following parcel:
10
           The Subject Parcel is a Priority Mail Express parcel with Tracking Number#
11
           EL 641296814 US. It is addressed to "harry suttles, 4567 Rockbridge Road, #1831,
12
           Pine lake GA 30072," with a return address of "danny white, 208 w. Washington
13
           ave, el cajon CA 92020." It was postmarked on October 1, 2018, from zip code
14
           92021.     The Subject Parcel weighs approximately 5 pounds, 14 ounces. The
15
           Subject Parcel is in the custody of the USPIS in San Diego, California.
16
           5.      Based on the information below, there is probable cause to believe that the
17
     Subject Parcel contains evidence of a crime, contraband, fruits of crime and property used
18
     in committing a crime, including violations of Title 21, United States Code, Sections
19
     841 (a)( 1) (distribution and possession with intent to distribute a controlled substance),
20
     843(b) (unlawful use of a communication facility (including the mail) to facilitate the
21
     distribution of a controlled substance), and 846 (conspiracy to distribute a controlled
22
     substance).
23
             6.    The facts set forth in this affidavit are based upon my training, personal
24
     experience, and information obtained from other law enforcement agents, investigators,
25
     and the collective experiences related to me by Postal Inspectors on my team who
26
     specialize in investigations relating to the mailing of controlled substances and drug
27
     proceeds. Because this affidavit is submitted for the limited purpose of establishing
28
     Affidavit for Search Warrant           Page 2of5
      Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.4 Page 4 of 8



 1 probable cause in support of an application for a search warrant, it does not set forth each
 2 and every fact that I or others have learned during the course of this investigation. Dates,
 3   quantities, and times are also approximate.
 4                                      PROBABLE CAUSE
 5         7.     In an effort to combat the flow of controlled substances through the overnight
 6 delivery services, the USPIS has established interdiction programs in areas throughout the
 7 United States. Some of these areas, including Southern California, have been identified as
 8 known sources of controlled substances. The USPIS conducted an analysis of parcels
 9 mailed through overnight delivery services (including U. S. Postal Service Express Mail,
10 Federal Express, and United Parcel Service) which were found to contain controlled
11 substances or proceeds/payments of controlled substance sales.             This analysis has
12 established a series of characteristics which, when found in various combinations, have
13 been indicative of parcels that contain controlled substances or the proceeds/payments for
14 controlled substances. These characteristics include:
15         a.     the parcel was mailed from or addressed to a narcotic source city;
16         b.     the parcel has a fictitious return address;
17         c.     the parcel addressee name is unknown at the destination address;

18         d.     the parcel sender name is unknown at the return address;
19         e.     the parcel has handwritten address information;

20         f.     the parcel is mailed from a commercial mail receiving agency;
21         g.     the parcel is addressed to a residential area;

22         h.     the parcel is addressed from an individual to an individual; 1
23         1.     the parcel is wrapped in brown paper and/or heavily taped; and
24         J.     the ZIP Code from where the parcel is mailed is different than the ZIP Code
25                used in the return address.
26
27       In instances when overnight delivery parcels containing controlled substances or
   proceeds/payments related to narcotics, and the package has displayed a business or
28 company name, it has usually proven to be a fictitious business or company.
     Affidavit for Search Warrant          Page 3of5
     Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.5 Page 5 of 8



 1         8.       During the course of my duties and through training and experience I have
 2 learned that San Diego and the Southern District of California is a source region for
 3 controlled substances, and the state of Georgia is a market for controlled substances
 4 shipped from this district. Based upon this knowledge, I conduct label analysis on parcels
 5 being shipped from this district that contain the same characteristics as prev10us
 6 investigated parcels that contained narcotics and narcotic proceeds.
 7         9.       On October 1, 2018, I came into contact with the Subject Parcel. I examined
 8 the exterior of the Subject Parcel and became suspicious of it for the following reasons:
 9         a.       The size, shape and appearance of the Subject Parcel were consistent with
10                  parcels previously identified in other investigations that contained narcotics
11                  or narcotics proceeds.
12         b.       The Subject Parcel is a USPS Priority Mail flat rate box, approximately 12"
13                  x 12" x 5 Yi" which is consistent with packages in other investigations that
14                  have contained narcotics or narcotics proceeds.
15         c.       The Subject Parcel Mail Label was handwritten from individual to
16                  individual.
17         d.       The Subject Parcel postage was paid with cash in the amount of $69.70.
18 Based upon the aforementioned factors, the parcel was detained for further investigation.
19              10. I used CLEAR to conduct a check of the return address listed for the Subject
20 Parcel: "Danny White, 208 W. Washington Ave., El Cajon, CA 92021." CLEAR is a
21 public information database utilized by law enforcement and provides names, addresses,
22 telephone numbers and other identifying information. According to CLEAR for that
23   address, "Danny White" is not associated with this address.
24         11.       I used CLEAR to conduct a check of the recipient address listed on the
25 Subject Parcel: "Barry Suttles, 4567 Rockbridge Rd., #1831, Pine Lake, GA 30072."
26 According to CLEAR for that address "Barry Suttles" is not associated with this address.
27
28
     Affidavit for Search Warrant            Page 4of5
      Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.6 Page 6 of 8



 1         12.     On October 2, 2018, I met with San Diego Narcotic Task Force Officer, Scott
 2 Henderson from the San Diego Police Department, and his trained narcotic detection
 3 canine, "Voodoo."
 4         13.     Officer Henderson and his canine, "Voodoo" both completed a 260 hour
 5 Narcotics Detection Course at the San Diego Police Department Detection Academy, and
 6 are certified in the detection of marijuana, cocaine, heroin, and methamphetamine. Officer
 7 Henderson and his canine have been teamed together since June 2018, and was most
 8 recently certified on July 11, 2018.
 9         14.     The canine team conducted an exterior examination of the Subject Parcel.
10 After the canine team examined the Subject Parcel Officer Henderson told me that
11 "Voodoo" alerted to the presence of the odor of controlled substances.
12
13                                         CONCLUSION
14           15.    Based on the facts set forth in this affidavit, I submit that there is probable
15 cause to believe controlled substances and/or notes or currency from the illegal sale and
16 mailing of controlled substances are concealed in the Subject Parcel, and seek the issuance
17 of a search warrant directing the search of the article, and the seizure of evidence of a crime,
18 contraband, fruits of crime and property used in committing a crime, in violation of Title
19 21, United States Code, Sections 841(a)(l), 843(b), and 846.
20
21
22
23
24 Subscribed and sworn to before me on October.2, 2018.
25
26
27      ~R·United States Magistrate Judge
28
     Affidavit for Search Warrant           Page 5of5
Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.7 Page 7 of 8



                          ATTACHMENT A

                     PARCEL TO BE SEARCHED

    The Subject Parcel is a Priority Mail Express parcel with Tracking
    Number# EL 641296814 US. It is addressed to "barry suttles, 4567
    Rockbridge Road, #1831, Pine lake GA 30072," with a return address
    of"danny white, 208 w. Washington ave, el cajon CA 92020." It was
    postmarked on October 1, 2018, from zip code 92021. The Subject
    Parcel weighs approximately 5 pounds, 14 ounces. The Subject Parcel
    is in the custody of the USPIS in San Diego, California.
Case 3:18-mj-05246-BLM Document 1 Filed 10/05/18 PageID.8 Page 8 of 8



                                ATTACHMENT B

                              ITEMS TO BE SEIZED

       The items to be seized from the Subject Parcel will be:

       a.      controlled substances and paraphernalia for packaging, weighing,
cutting, testing, distributing, and manufacturing controlled substances;

       b.     documents containing data reflecting or memorializing the ordering,
possession, purchase, storage, distribution, transportation and sale of controlled
substances, including, but not limited to, buyer lists, seller lists, pay owe sheets,
records of sales, log books, drug ledgers, personal telephone/address books
containing the names of purchasers and suppliers of controlled substances, and bank
and financial records;

       c.     currency and evidence of assets derived from or used in the purchase
of controlled substances and records thereof, including but not limited to United
States currency, financial records, bank statements and records, money drafts, and
money order and cashier check receipts;

       d.      documents or other items reflecting the true identity of the sender or
recipient of the Subject Parcels;

       e.      documents containing data tending to identify co-conspirators,
criminal associates, or others involved in the ordering, possession, purchase,
storage, distribution, transportation and sale of controlled substances;

      f.      documents relating to the shipping, receiving, and/or delivery of
packages, including receipts from shipping companies;

which are evidence of violations of Title 21, United States Code, Sections 84l(a)(l)
(distribution and possession with intent to distribute a controlled substance), 843(b)
(unlawful use of a communication facility (including the mails) to facilitate the
distribution of a controlled substance), and 846 (conspiracy to distribute a controlled
substance).




                                           2
